DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 2/22/2022.
Claims 1-15 are pending
Applicant's election with traverse of group 6, claims 9-11 in the reply filed on 7/26/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the claims drawn to different outcomes (e.g., presence orientation, efficacy, impurity) have the same common core steps listed as a-g..  This is not found persuasive because as the claim 5,9, 14 do not require in the steps a-g identified in the response in order (claim 5 requires an additional step of treating with RppH, while claim 9 requires a providing step, claim 14 only requires steps a-e).  Further the Heartlein (WO2014152659), Lapham (RNA (1996) volume, 2, pages 289-296), Spurkland (USPGPUB 2050089853) renders the limitations of steps a-g obvious.  Thus the claims lack a special technical feature over the prior art and unity of invention.  The response continues by arguing that the steps are novel and inventive according to the EP patent.  This argument has been thoroughly reviewed but is not considered persuasive as all the claims do not require all the steps or the steps in order.  Further the instant application is being examined by the USPTO and thus under the US patent laws and regulations.  
Claims 1-8, 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2021.
Claims 9-11 are being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets.
Priority
	The instant application was filed 06/01/2018 is a national stage entry of PCT/IB2016/057499 with an international filing date: 12/09/2016 and claims priority from provisional application 62265099, filed 12/09/2015.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “SEQ ID NO.:1” and “SEQ ID NO.: 5” paragraph 042 and 043, Table 1 for example.  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The entire disclosure should be removed and the specification should be amended to be consistent with 37 CFR 1.821 (d).
Appropriate correction is required.
Response to Arguments
The response addresses the issues with respect to paragraph[h 092 and table 2, but does not address the issues with paragraph 042 and 043, Table 1 for example.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Claim 9 recites, “RNA” in (a), “the target RNA” and “the RNA” interchangeably.  Claims are more concise and clearer when claims use consistent language throughout.
  Appropriate correction is required.
Response to Arguments
	This is a new grounds of objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to recite, “(h) analyzing the single-stranded fragment of the 5' end of the RNA using liquid chromatography/mass spectrometry (LC-MS); and (i) measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency. “  The metes and bounds are unclear how the amendment to step (i) differentiates from step (h) as the response on page 11 asserts, “Based on the output results of MS, the ratio of the capped and uncapped single-stranded fragments is physically measured.”  The prior claims were clear step (i) was clear from determining was dependent on LC/MS, but the amended claims with “according to the LC-MS results” make it unclear if there are additional steps or analysis in view of the “according to” language.  The claim should be amended to make the metes and bounds clear so the skilled artisan can avoid infringement.”
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because there are no dependent claims or active step which depend from the determining step The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional steps are required and there is no limitations depending from or otherwise requiring the determination.
Claim analysis
The instant claim 9 is directed towards a radiolabel free method for determining capping efficiency, comprising the steps of:(a) providing an RNA sample comprising capped RNA and uncapped RNA; (b) hybridizing a nonradiolabeled tagged probe to the target RNA to form a duplex polynucleotide, wherein the nucleotide sequence of the nonradiolabeled tagged probe is complementary to the 5' end of the target RNA; (c) treating the duplex polynucleotide with RNAse H, to cleave the 5' end of the RNA and to form a duplex polynucleotide; (d) isolating the duplex polynucleotide containing the 5' end of the target RNA, using magnetic beads coated with a reagent that binds to the nonradiolabeled tagged probe; (e) removing the duplex polynucleotide from the magnetic beads; (f) denaturing the duplex polynucleotide, to produce a single-stranded fragment of the 5' end of the target RNA and the nonradiolabeled tagged probe; (g) isolating the single-stranded fragment of the 5' end of the target RNA; (h) analyzing the single-stranded fragment of the 5' end of the RNA using liquid chromatography/mass spectrometry (LC-MS); and (i) measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency. 
  The “measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency” step is a mental step or abstract idea as it is merely doing further analysis of data obtained from step (h). It appears to be requiring a ratio of capped to uncapped fragments.
Steps a-h are considered to be active steps.
 Dependent claims set forth further limitations to about the reference level, method of detecting expression, subject and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step..  
With regards to claim 9, the claim recites, “measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency”  This is an abstract idea or mental step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps or limitations which otherwise integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 9 the claim requires a steps a-h.  The specification teaches the inventive concept is the use of nonradiolabeled tagged probes.  This and steps a-I are routine and conventional in view of the teachings of Heartlein (WO2014152659), Lapham (RNA (1996) volume, 2, pages 289-296), Spurkland (USPGPUB 20050089853) as applied to claim 9-10 above, and further in view of Theil ( Journal of General Virology (2001) volume 82, pages 1273-1281).
Further the specification teaches, “[005] Regarding other methods, published PCT application WO 2012/135805 (Moderna Therapeutics) disclosed the detection of capped mRNA by LC-MS, corresponding to  capping reaction efficiency. Published PCT application WO 2014/152659 (Shire Human Genetic Therapies) discloses and claims a method of quantifying mRNA capping efficiency by chromatography. W02015101416 (Curevac GmbH) discloses and claims a method for analyzing RNA having a cleavage site for a catalytic nucleic acid molecule, in which the amount of capped RNA can be measured by quantitative mass spectroscopy.  Lapham & Crothers, RNA 2(3): 289-296 (1996) disclosed a method of cleaving short   sequences from the 5' end of the mRNA at a specific location.”
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claim does not recite any abstract idea or mental step. This argument has been thoroughly reviewed but is not considered persuasive as the “measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency” step is a mental step or abstract idea as it is merely doing further analysis of data obtained from step (h). It appears to encompass providing a ratio of capped to uncapped fragments which is an abstract idea.    The response further concedes there is a ratio on the bottom of page 11 by stating, “the ratio of the capped and uncapped single-stranded fragments.”  If applicant deletes step (i) from the method it would allow for reconsideration of the rejection.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heartlein (WO2014152659), Lapham (RNA (1996) volume, 2, pages 289-296), Spurkland (USPGPUB 20050089853).
Claim 9 has been amended to recite, “(h) analyzing the single-stranded fragment of the 5' end of the RNA using liquid chromatography/mass spectrometry (LC-MS); and (i) measuring relative amount of the capped and uncapped single- stranded fragments according to the LC-MS results, thereby quantifying mRNA capping efficiency. “  While the amendment has changed the language of the claim it has not significantly changed the scope of the claim.
Heartlein teaches, “ [0002] Messenger RNA ("mRNA") therapy is becoming an increasingly important approach for the treatment of a variety of diseases. Effective mRNA therapy requires effective delivery of the mRNA to the patient and efficient production of the protein encoded by the mRNA within the patient's body. To optimize mRNA delivery and protein production in vivo, a proper cap are typically required at the 5' end of the construct, which protects the mRNA from degradation and facilitates successful protein translation. Therefore, accurate characterization of the capping efficiency is particularly important for determining the quality of mRNA for therapeutic applications.”
Heartlein teaches, “[0050] Methods of estimating capping efficiency are known in the art. For example, the T7 RNA polymerase can be incubated with a cap dinucleotide, all four ribonucleotide triphosphates, [a-32P]GTP, and a short DNA template in which G is the first ribonucleotide specified after the promoter (see Grudzien, E. et al. "Novel cap analogs for in vitro synthesis of mRNA with high translation efficiency", RNA, 10: 1479-1487 (2004)). Any nucleotide on the 5' side of a G residue acquires a 32P-labeled 3 '-phosphate group after RNase T2 digestion by nearest-neighbor transfer. Anion exchange chromatography is then used to resolve labeled nucleoside 3 '-monophosphates, resulting from internal positions in the RNA, from 5 '-terminal products. 5'-terminal products are of two types. Uncapped RNAs yield labeled guanosine 5'-triphosphate 3 '-monophosphate (p3Gp*; in which * indicates the labeled phosphate group). Capped RNAs yield various 5 '-terminal structures, depending on the nature of the cap analog used (m7Gp3Gp* and Gp3m7Gp* when the cap analog is m7Gp3G). [0051] However, a major drawback of these methods is that the entire sample is rendered radioactive or otherwise destroyed, and thus cannot be used in subsequent therapeutic applications. Although in theory a separate quantification reaction could be run alongside a therapeutic synthesis reaction, such arrangements are inadequate. Simultaneous but separate samples are inherently variable due to intra-operator error and minute variations in reaction conditions. This is particularly true for quantifications using a standard curve, in which a value for a point on the standard curve on one given day may not be the same on the next day. To obtain accurate results in calculating capping efficiency, it is desirable to use a representative sample taken from the therapeutic synthesis reaction, a sample for which capping efficiency can be evaluated relative to controls and which is representative of the capping efficiency in the therapeutic synthesis reaction.”
Thus Heartlein has identified the problem being addressed by the instant claims of determining capping efficiency.
Heartlein teaches, “0004] As described in detail below, the present invention is, in part, based on generation and quantification of capped and uncapped fragments by chromatography. Thus, the present invention provides a simple, reliable and efficient quantitative approach for assessing mRNA capping efficiency. The present invention is particularly useful for quality control during mRNA manufacture and for characterization of mRNA as an active pharmaceutical ingredient (API) in final therapeutic products.”
Heartlein teaches, “[0005] In one aspect, the present invention provides methods of quantifying mRNA capping efficiency, comprising steps of: (1) providing an mRNA sample comprising capped mRNA and uncapped mRNA; (2) contacting the mRNA sample with a DNA oligonucleotide complimentary to a sequence in the 5' untranslated region of the mRNA adjacent to the cap or uncapped penultimate base of mRNA under conditions that permit the DNA oligonucleotide anneal to the sequence; (3) providing one or more nucleases that selectively degrade DNA/RNA hybrid and/or unannealed mRNA, resulting in capped and uncapped fragments; (4) separating the capped and uncapped fragments by chromatography; and (5) determining relative amount of the capped and uncapped fragments, thereby quantifying mRNA capping efficiency.”
Heartlein teaches, “0058] Embodiments of the invention are not limited by the identity of the nuclease. Any nuclease capable of cleaving or digesting at least one strand of a DNA:RNA hybrid may be used. As mentioned above, multiple nucleases may be used in a single reaction to effect production of a capped fragment or produce both a capped fragment (if present) and blunt-end the capped fragment. In some embodiments, a suitable nuclease is RNase H or an enzyme with RNAse H -like biochemical activity. RNases H are a ubiquitous enzyme family that is divided into two distinct phylogenetic subtypes, Type 1 and Type 2, either of which may be used in particular embodiments. The RNases H are unified by the common ability to bind a single-stranded (ss) RNA that is hybridized to a complementary DNA single strand, and then degrade the RNA portion of the RNA:DNA hybrid. While the RNases H have been implicated in DNA replication and recombination, and repair, their physiological roles are not completely understood. In vitro, the enzymes will also bind double-stranded (ds) DNA, ssDNA, ssRNA, and dsRNA, albeit with lower affinities than they bind to RNA:DNA hybrids. Due to the ubiquity of the enzyme, there are several sequences for RNase H known in the literature, each of which vary somewhat in their amino acid sequences. U.S. Patent No. 5,268,289 discloses a thermostable RNase H, as does U.S. Patent No. 5,500,370. U.S. Patent No. 6,376,661 discloses a human RNase H and compositions and uses thereof. U.S. Patent No. 6,001,652 discloses a human type 2 RNase H. U.S. Patent No. 6,071,734 discloses RNase H from HBV polymerase. All of these RNases H may be used in one more embodiments of the invention.”
Heartlein teaches, “0083] In certain embodiments, chromatographic resolution (e.g., HPLC) may be combined with mass spectrometry ("MS"). LC-MS methods are known in the art for oligonucleotide separation and identification using aqueous triethylammonium-hexafluoroisopropylalcohol (TEA HFIP) buffers compatible with MS detection (Apffel, A., et al, "New procedure for the use of HPLC-ESI MS for the analysis of nucleotides and oligonucleotides", J. CHROMATOGR. A, 777: 3-21 (1997)). Alternatively, a triethylammonium bicarbonate mobile phase may be used for oligonucleotide separation with post column acetonitrile addition to the eluent. The ion-pairing buffer may be chosen to give the best MS detection sensitivity.”
Heartlein thus teaches a method of providing a sample that is in vitro transcribed (having capped and uncapped RNA), hybridizing to a DNA probe, Treating with RNASE H to cleave 5’ end, analyzing by HPOLC_MS and determining amount of capped and uncapped fragments.
Heartlein does not specifically teach the use of a tagged probe with magnetic beads, removing duplex from beads, denaturing the nucleic acids.
However, Lapman teach the use of biotinylated 2’-O methyl RNA-DNA chimera figure 5, page 294, bottom 2nd column, top of probes hybridized to the 5’ end of RNA  tagged with biotin  and separated streptavidin coated beads to examine RNase H activity on in vitro transcribed RNA (figure 5, page 294, bottom 2nd column,-295).
Spurland teaches the removal of a strand of a nucleic acid by use of a strand labeled with biotin and separated by streptavidin coated magnetic beads (0011).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use biotinylated 2’-O methyl RNA-DNA chimera with streptavidin coated magnetic beads to isolate DNA duplexes, denature and analyze single stranded 5’ regions of the RNA by LC-MS to determine amount and/or ratio of capped and uncapped RNA.  The artisan would be motivated to use the biotinylated 2’-O methyl RNA-DNA chimera of Lapman as Lapman demonstrates the biotinylated 2’-O methyl RNA-DNA chimera allows for the isolation of the 5’ end with the use of RNase H.  The artisan would be motivated to use the streptavidin coated magnetic beads as Spurkland teaches the method was well known in the art for the separation of strands for further analysis.  The artisan would be motivated to combine these with the methods of Heartlein as it would allow for isolation and examination of single strands to detect capped and uncapped fragments with less contaminants.  The artisan would have a reasonable expectation of success as the artisan is merely applying known reagents to purify single strands of RNA from a known method.
With regards to claim 10, Heartlein teaches, “[0003] The present invention provides improved methods for accurately and quantitatively determining the capping efficiency of mRNA, in particular, mRNA synthesized in vitro.”
Response to Arguments
The response traverses the rejection asserting that none of the cited art teaches nonradiolabled tagged probes.  This argument has been thoroughly reviewed but is not considered persuasive as the response has failed to indicate where the cited prior art specifically teaches a radiolabeled tagged probe.  Further the context of the art of Heartlien makes it clear his method is directed to overcome the issues of radiolabeling probes:
“[0050] Methods of estimating capping efficiency are known in the art. For example, the T7 RNA polymerase can be incubated with a cap dinucleotide, all four ribonucleotide triphosphates, [a-32P]GTP, and a short DNA template in which G is the first ribonucleotide specified after the promoter (see Grudzien, E. et al. "Novel cap analogs for in vitro synthesis of mRNA with high translation efficiency", RNA, 10: 1479-1487 (2004)). Any nucleotide on the 5' side of a G residue acquires a 32P-labeled 3 '-phosphate group after RNase T2 digestion by nearest-neighbor transfer. Anion exchange chromatography is then used to resolve labeled nucleoside 3 '-monophosphates, resulting from internal positions in the RNA, from 5 '-terminal products. 5'-terminal products are of two types. Uncapped RNAs yield labeled guanosine 5'-triphosphate 3 '-monophosphate (p3Gp*; in which * indicates the labeled phosphate group). Capped RNAs yield various 5 '-terminal structures, depending on the nature of the cap analog used (m7Gp3Gp* and Gp3m7Gp* when the cap analog is m7Gp3G).
 [0051] However, a major drawback of these methods is that the entire sample is rendered radioactive or otherwise destroyed, and thus cannot be used in subsequent therapeutic applications. Although in theory a separate quantification reaction could be run alongside a therapeutic synthesis reaction, such arrangements are inadequate. Simultaneous but separate samples are inherently variable due to intra-operator error and minute variations in reaction conditions. This is particularly true for quantifications using a standard curve, in which a value for a point on the standard curve on one given day may not be the same on the next day. To obtain accurate results in calculating capping efficiency, it is desirable to use a representative sample taken from the therapeutic synthesis reaction, a sample for which capping efficiency can be evaluated relative to controls and which is representative of the capping efficiency in the therapeutic synthesis reaction.”
The response further provides arguments with respect to the preamble.  As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a  radiolabel free method for determining capping efficiency” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.as the last active step of the claim is (i) measuring relative amount of the capped and uncapped single-stranded fragments according to the LC-MS results, which appears to provide the effect of the preamble in view of the thereby clause.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heartlein (WO2014152659), Lapham (RNA (1996) volume, 2, pages 289-296), Spurkland (USPGPUB 2050089853) as applied to claim9-10 above, and further in view of Theil ( Journal of General Virology (2001) volume 82, pages 1273-1281).
The teachings of Heartlein, Lapham and Spurkland are set forth above.
While Heartlein, Lapham and Spurkland suggest the analysis of IVT capped RNA, they do not specifically teach the IVT capped vaccinia RNA.
However, Theil teaches production of IVT capped vaccinia mRNA (in vitro transcription (1275, 2nd column).  Theil teaches IVT capped vaccinia mRNA was infectious (page 1279, 1st column top).
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims to determine capping efficiency of IVT capped vaccinia mRNA.  The artisan would be motivated to determine capping efficiency of IVT capped vaccinia mRNA to examine if the capping efficiency or level of capping was correlated with the ability of the IVT capped vaccinia mRNA to infect cells.  Further the artisan would be motivated to examine if IVT capped vaccinia mRNA had a different capping efficiency than other IVT mRNA.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one IVT capped mRNA for another.
Response to Arguments
The response traverses the rejection for the reasons set forth with the independent claim.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634